 

 

Exhibit 10-pp

 

THE AMENDED AND RESTATED

BELLSOUTH CORPORATION STOCK PLAN

EFFECTIVE APRIL 24, 1995

AS AMENDED

 

ARTICLE I

PURPOSE

 

The purpose of this Plan is to promote the interests of BellSouth by granting
stock-related Awards to Eligible Employees and Non-Employee Directors to:

 

(1)           attract and retain Eligible Employees and Non-Employee Directors;

 

(2)           provide Eligible Employees and Non-Employee Directors with long
term financial incentives to increase the value of BellSouth; and

 

(3)           provide Eligible Employees and Non-Employee Directors with a stake
in the future of BellSouth which corresponds to the stake of each of BellSouth’s
shareowners.

 

Only Eligible Employees and Non-Employee Directors shall be eligible for Awards
under this Plan.

 

ARTICLE II

 

DEFINITIONS

 

2.1                 Definitions. Each term set forth in this Article II shall
have the respective meaning set forth opposite such term for purposes of this
Plan, and when the defined meaning is intended the term is capitalized.

 

“Additional Option” means an Option granted to a Non-Employee Director pursuant
to Section 6.4 based upon his or her level of Stock ownership.

 

“Administrator” means the Compensation Committee, the Director Committee or the
Company Administrator, as applicable.

 

“Agreement” means the written agreement which sets forth the terms and
conditions of the grant of an Award as provided in this Plan and such additional
terms and conditions, not inconsistent with this Plan, as the Administrator
determines are appropriate.

 

“Award” means an Option, SAR, Restricted Share, Performance Share, Dividend
Equivalent Right or Stock Payment granted to a Participant under this Plan.

 

Annex III

126790.5



 

 

“Basic Option” means an Option granted to a Non-Employee Director pursuant to
Section 6.3.

 

“BellSouth” means BellSouth Corporation, a Georgia corporation.

 

“Beneficiary” means the person entitled to receive any payments or exercise any
rights following the death of a Participant as determined pursuant to Section
10.5.

 

“BLS Share” means one share of BLS Stock.

 

“BLS Stock” means (i) prior to a Tracking stock transaction, the par value $1
per share common stock of BellSouth and (ii) after a Tracking Stock Transaction,
the BellSouth Corporation - BLS Group Common Stock, par value $1 per share.

 

“Board” means the Board of Directors of BellSouth.

 

“Change in Control” means the occurrence of any of the following:

 

(i)           any “person” (as such term is defined in the Exchange Act), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of BellSouth (or of another entity owned directly or indirectly by the
shareholders of BellSouth in substantially the same proportions as their
ownership of stock of BellSouth), becomes the “beneficial owner” (as defined in
Rule l3d-3 under said Act), directly or indirectly, of securities of BellSouth
representing 20% or more of the total voting power represented by BellSouth’s
then outstanding voting securities;

 

(ii)          during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new director whose
election by the Board or nomination for election by BellSouth’s shareholders was
approved by a vote of at least two-thirds of the directors who either were
directors at the beginning of the two year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof;

 

(iii)        the consummation of a merger, plan of reorganization,
consolidation, share exchange, or other transaction, in one or a series of
related transactions, involving BellSouth, if immediately following such merger,
plan of reorganization, consolidation, share exchange, or other transaction or
transactions the holders of the voting securities of BellSouth outstanding
immediately prior thereto hold securities representing 70% or less of the
combined voting power represented by the voting securities of BellSouth or such
surviving entity outstanding immediately after such merger, plan of
reorganization, consolidation, share exchange, or other transaction or
transactions;

 

(iv)         the consummation of a transaction involving the sale or other
disposition by BellSouth or one or more of its subsidiaries (defined for
purposes of this subparagraph (iv) only as any corporation in which 50% or more
of the total combined voting power of all classes of stock is owned directly or
indirectly by BellSouth and any joint venture,

 

Annex III-2

126790.3



 

 

partnership, limited liability company, or other similar entity of which 50% or
more of the capital or profits interest is owned directly or indirectly by
BellSouth), in one or a series of related transactions, of interests in an
entity or entities, or of assets, which for the most recent audited twelve-month
period produced total operating revenues or net income aggregating more than 30%
of the total operating revenues or net income of BellSouth and its subsidiaries
(taken as a whole), if following such transaction or transactions, any such
entity is no longer a subsidiary or such assets are no longer held by a
subsidiary;

 

(v)          the dissolution of BellSouth or the sale of all or substantially
all of the assets of BellSouth; or

 

(vi)         the consummation of any other transaction which a majority of the
Board, in its sole and absolute discretion, shall determine constitutes a Change
in Control, for this purpose.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Company Administrator” means the chief executive officer of BellSouth, the
senior officer of BellSouth responsible for human resources matters or such
other person or persons as are designated by the Compensation Committee to
administer the Plan on behalf of Participants who are neither Non-Employee
Directors nor Covered Employees.

 

“Compensation” means all compensation payable to a Non-Employee Director for
service to BellSouth as a director, other than reimbursement for expenses,
including retainer fees for service on, and fees for attendance at meetings of,
the Board and any committees thereof.

 

“Compensation Committee” means the Executive Nominating, Compensation and Human
Resources Committee of the Board, or any successor committee of the Board which
administers this Plan as provided in Article V.

 

“Covered Employee” means with respect to any grant of an Award a Participant
whom the Compensation Committee deems may be or become a covered employee as
defined in Section 162(m)(3) of the Code for any year that such Award may result
in remuneration to the Participant and for which year such Participant may
receive remuneration over $1 million which would not be deductible under Section
162(m) of the Code but for the provisions of the Plan and any other “qualified
performance-based compensation” plan (as defined under Section 162(m) of the
Code) of BellSouth; provided, however, that the Compensation Committee may
determine that a Participant has ceased to be a Covered Employee prior to
Settlement of any Award.

 

“Director Committee” means the Committee on Directors and Corporate Governance
of the Board, or any successor committee of the Board which administers this
Plan as provided in Article V.

 

“Dividend Equivalent Right” means a right, granted to a Participant under
Section 9.4, to receive cash or Shares based on the value of dividends paid with
respect to a Share.

 

Annex III-3

126790.5



 

 

 

“Eligible Employee” means any employee (including an Officer, Executive Officer
or director who is an employee and including for purposes other than ISOs any
former employee) of BellSouth or any Subsidiary. Such term also includes for
purposes other than ISOs any non-employee advisor, consultant or independent
contractor to BellSouth or any Subsidiary, and any references to employment or
termination of employment under this Plan shall be deemed to apply to such an
advisor, consultant or independent contractor, for purposes of this Plan only,
as if the services of such person constitute employment services.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Executive Officer” means an Officer or other employee or former employee of
BellSouth or a Subsidiary who is subject to the reporting requirements of
Section 16(a) of the Exchange Act.

 

“Fair Market Value” for any day means (i) the average of the high and low daily
sale prices of a Share on the New York Stock Exchange for that day or, if there
are no sales on such day, for the most recent prior day on which a Share was
sold on the New York Stock Exchange or (ii) the value of a Share determined in
such other manner which reasonably reflects the fair value of a Share on that
day as shall be determined by the Administrator.

 

“IPO” means the initial Public Offering of the Latin America Stock.

 

“ISO” or “Incentive Stock Option” means an option granted under this Plan to
purchase Shares which is intended by BellSouth to satisfy the requirements of
Code Section 422.

 

“Latin America Share” means one share of Latin America Stock.

 

“Latin America Stock” means the BellSouth Corporation - Latin America Group
Common Stock, par value $1 per share.

 

“Non-Employee Director” means a member of the Board who is not an Officer or
employee of BellSouth or its affiliates.

 

“NQSO” or “Non-Qualified Stock Option” means an option granted under this Plan
to purchase Shares which is not intended by BellSouth to be treated as an ISO.

 

“Number of Shares Issuable with Respect to the Inter-Group Interest” has the
meaning set forth in the Amended and Restated Articles of Incorporation.

 

“Officer” means any executive of BellSouth or any Subsidiary who is a member of
the executive compensation group under BellSouth’s compensation practices (but
not necessarily an Executive Officer).

 

“Option” means an NQSO or ISO granted under this Plan.

 

Annex III-4

126790.3



 

 

 

“Option Price” means the price determined in accordance with Section 6.6 which
shall be paid to purchase one Share upon the exercise of an Option granted under
this Plan.

 

“Parent Corporation” means any corporation which is a parent of BellSouth within
the meaning of Code Section 424(e).

 

“Participant” means an Eligible Employee or a Non-Employee Director to whom an
Award is made.

 

“Performance Objective” means, as described in Section 10.2, a performance
objective specified in the Agreement for a Performance Share, or for any other
Award which the Administrator determines to make subject to a performance
objective, upon which the vesting or Settlement of such Award is conditioned.

 

“Performance Period” means the period of time specified in an Agreement over
which Performance Shares are to be earned.

 

“Performance Share” means a bookkeeping entry that records the equivalent of one
share awarded pursuant to Section 9.2 of this Plan.

 

“Plan” means this Amended and Restated BellSouth Corporation Stock Plan, as
effective as of December 5, 2000 and as thereafter amended from time to time.

 

“Prior Plan” means the BellSouth Corporation Stock Option Plan, the BellSouth
Enterprises, Inc. Key Manager Incentive Compensation Plan, the BellSouth
Executive Long Term Incentive Plan, the BellSouth Corporation Shareholder Return
Cash Plan, the BellSouth Corporation Key Manager Shareholder Return Cash Plan
and the BellSouth Corporation Non-Employee Director Stock Option Plan, as
applicable.

 

“Prior Stock Plan” means the BellSouth Corporation Non-Employee Director Stock
Plan.

 

“Public Offering” means the first day as of which sales of Latin America Stock
are made to the public in the United States pursuant to an underwritten public
offering of the Latin America Stock.

 

“Restricted Period” means the period of time from the date of grant of a
Restricted Share until the lapse of restrictions attached thereto under the
terms of the applicable Agreement.

 

“Restricted Share” means a Share which has been awarded to a Participant subject
to restrictions under Section 8.1.

 

“Retainer Multiple” has the meaning set forth in Section 6.4(a).

 

“Rule 16b-3” means Rule 16b-3 under the Exchange Act.

 

 

Annex III-5

126790.5



 

 

“SAR” or “Stock Appreciation Right” means the contractual right granted to a
Participant pursuant to Section 7.1 to receive a payment upon the exercise of
such right which reflects the appreciation in the Fair Market Value of the
number of Shares for which such right was granted.

 

“SAR Exercise Date” means the date on which the exercise of an SAR occurs under
the related Agreement.

 

“SAR Exercise Price” means the Fair Market Value of a Share on the SAR Exercise
Date.

 

“SAR Grant Price” means the price which would have been the Option Price for one
Share if the SAR had been granted as an Option or, if the SAR is granted in
tandem with an Option, the Option Price for the related Option.

 

“Settlement Date” means:

 

(i)         with respect to any Option that has been exercised in whole or in
part, the date or dates upon which Shares are to be delivered to the Participant
and the Option Price therefor paid;

 

(ii)        with respect to any SARs that have been exercised, the date or dates
upon which a cash payment is to be made to the Participant, or in the case of
SARs that are to be settled in Shares, the date or dates upon which such Shares
are to be delivered to the Participant;

 

(iii)       with respect to Performance Shares, the date or dates upon which
cash or Shares are to be delivered to the Participant;

 

(iv)       with respect to Dividend Equivalent Rights, the date upon which
payment thereof is to be made; and

 

(v)        with respect to Stock Payments, the date upon which payment thereof
is to be made, in each case, determined in accordance with the terms of this
Plan and the Agreement under which any such Award was made.

 

“Share” means a BLS Share or Latin America Share, as the case may be.

 

“Stock” means BLS Stock or Latin America Stock, as the case may be.

 

“Stock Payment” means payment of compensation in the form of Shares pursuant to
Section 9.3.

 

“Subsidiary” means:

 

(i)         with respect to an Award other than an ISO, any corporation, joint
venture or partnership in which BellSouth owns directly or indirectly (A) with
respect to a

 

Annex III-6

126790.3



 

 

corporation, stock possessing at least 10% of the total combined voting power of
all classes of stock in the corporation, or (B) in the case of a joint venture
or partnership, a 10% interest in the capital or profits of such joint venture
or partnership; and

 

(ii)        any corporation which is a subsidiary corporation (within the
meaning of Code Section 424(f)) of BellSouth by reason of being in an unbroken
chain of corporations (beginning with BellSouth) in which each corporation in
the unbroken chain (except the last such corporation) owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

“Ten Percent Shareowner” means a person who owns (after taking into account the
attribution rules of Code Section 424(d)) more than 10% of the total combined
voting power of all classes of stock of either BellSouth, or Subsidiary or
Parent Corporation.

 

“Tracking Stock Transactions” mean the IPO or any other transaction that
provides for the issuance of the Latin America Stock.

 

2.2            References. All pronouns are masculine, solely for ease of
reading, and should be read as feminine where applicable. Unless the context
clearly requires otherwise, the singular shall include the plural and the plural
shall include the singular. All references to sections of the Code or other laws
or regulations shall include amendments and successor provisions thereto unless
otherwise specifically stated or clearly required by the context.

 

ARTICLE III

 

SHARES SUBJECT TO PLAN

 

 

3.1

Aggregate Limits.

 

(a)          BLS Shares. The aggregate number of BLS Shares with respect to
which the grant of Awards, other than Stock Payments and Awards to Non-Employee
Directors, may be made in any calendar year under this Plan shall not exceed
1.25% of the total number of BLS Shares outstanding at the time of such grant;
provided, however, that the number of such BLS Shares with respect to which
grants are not made in any calendar year shall be available for grant in a
subsequent calendar year; provided, further, however, that the number of BLS
Shares available for such Awards shall be increased by the excess of the number
of shares available under the Plan in calendar years prior to the effective date
set forth in Section 4.1 for such Awards over the number of shares with respect
to which grants of such Awards were made in calendar years prior such effective
date. Within such total, the aggregate number of BLS Shares with respect to
which the grant of Performance Shares and Restricted Shares may be made in any
calendar year under this Plan shall not exceed in combination .25% of the total
number of BLS Shares outstanding at the time of grant. Furthermore, in no event
shall ISOs with respect to more than 4,000,000 BLS Shares be granted under this
Plan. The aggregate number of BLS Shares with respect to which the grant of
Stock Payments may be made in any

 

Annex III-7

126790.5



 

 

calendar year under this Plan shall not exceed .125% of the total number of BLS
Shares outstanding at the time of grant. Finally, the aggregate number of BLS
Shares with respect to which Awards, other than Stock Payments, may be made to
Non-Employee Directors shall not exceed 1,200,000, and the aggregate number of
BLS Shares with respect to which Stock Payments may be granted to Non-Employee
Directors shall not exceed 700,000.

 

(b)          Latin America Shares. The aggregate number of Latin America Shares
with respect to which the grant of Awards, other than Stock Payments and Awards
to Non-Employee Directors, may be made in any calendar year under this Plan
shall not exceed 1.25% of the total number of Latin America Shares outstanding
at the time of such grant; provided, however, that the number of such Latin
America Shares with respect to which grants are not made in any calendar year
shall be available for grant in a subsequent calendar year. Within such total,
the aggregate number of Latin America Shares with respect to which the grant of
Performance Shares and Restricted Shares may be made in any calendar year under
this Plan shall not exceed in combination .25% of the total number of Latin
America Shares outstanding at the time of grant. Furthermore, in no event shall
ISOs with respect to more than 4,000,000 Latin America Shares be granted under
this Plan. The aggregate number of Latin America Shares with respect to which
the grant of Stock Payments may be made in any calendar year under this Plan
shall not exceed .125% of the total number of Latin America Shares outstanding
at the time of grant. Finally, the aggregate number of Latin America Shares with
respect to which Awards, other than Stock Payments, may be made to Non-Employee
Directors shall not exceed 1,200,000, and the aggregate number of Latin America
Shares with respect to which Stock Payments may be granted to Non-Employee
Directors shall not exceed 700,000.

 

For purposes of this Section 3.1, the total number of Latin America Shares
outstanding shall include the sum of (i) the number of Latin America Shares
issued and outstanding; and (ii) the Number of Shares Issuable with Respect to
the Inter-Group Interest in the Latin America Group held by the BLS Group. In
the event of a distribution of Latin America Shares to holders of BLS Shares,
any grant of an Award of Latin America Shares to adjust an Award of BLS Shares
to reflect such distribution shall not reduce the number of Latin America Shares
available for grant under the Plan.

 

 

3.2

Individual Limits.

 

(a)          BLS Shares. The number of BLS Shares with respect to which the
grant of Awards, other than Stock Payments, may be made to any Participant in
any calendar year under this Plan shall not exceed 2,500,000 BLS Shares. Within
such total, the number of BLS Shares with respect to which the grant of each of
Performance Shares, Restricted Shares and Dividend Equivalent Rights may be made
to any Participant in any calendar year under this Plan shall not exceed in
combination 500,000 BLS Shares. Finally, the number of BLS Shares with respect
to which the grant of Stock Payments may be made to any Participant in any
calendar year under this Plan shall not exceed 250,000 BLS Shares.

 

Annex III-8

126790.3



 

 

 

(b)          Latin America Shares. The number of Latin America Shares with
respect to which the grant of Awards, other than Stock Payments, may be made to
any Participant in any calendar year under this Plan shall not exceed 2,500,000
Latin America Shares. Within such total, the number of Latin America Shares with
respect to which the grant of each of Performance Shares, Restricted Shares and
Dividend Equivalent Rights may be made to any Participant in any calendar year
under this Plan shall not exceed in combination 500,000 Latin America Shares.
Finally, the number of Latin America Shares with respect to which the grant of
Stock Payments may be made to any Participant in any calendar year under this
Plan shall not exceed 250,000 Latin America Shares. In the event of a
distribution of Latin America Shares to holders of BLS Shares, any grant of an
Award of Latin America Shares to adjust an Award of BLS Shares to reflect such
distribution shall not reduce the number of Latin America Shares available for
grant to any Participant under the Plan for the calendar year in which such
distribution occurs.

 

3.3          Application of Limits. No grant of an Award shall be made at any
time during a calendar year to the extent the number of Shares subject to such
Award and the number of Shares subject to Awards previously granted during such
year (or during the life of the Plan in the case of ISOs) would exceed a limit
in Section 3.1 or 3.2. The number of Shares subject to an Award shall be:

 

(i)           the number of Shares subject to an Option or subject to a SAR that
is not granted in tandem with an Option (including a SAR that can be settled in
cash);

 

(ii)           the number of Shares subject to a grant of Restricted Shares;

 

(iii)        the maximum number of Shares that could be issued upon Settlement
of a grant of Performance Shares (or upon which a cash payment could be based)
as determined under the Agreement for such grant and this Plan;

 

(iv)         the number of Shares with respect to which Dividend Equivalent
Rights are granted, but excluding Shares subject to Dividend Equivalent Rights
which are granted in tandem with another Award grant which otherwise does not
provide for the payment of dividends to the Participant; and

 

(v)           the number of Shares that are paid as a Stock Payment.

 

3.4          Adjustments. The limits in Sections 3.1 and 3.2 shall be adjusted
as provided in Section 10.6. If any Shares subject to an Award are forfeited or
such Award otherwise terminates, such number of Shares shall be available for
new Awards under the Plan. In addition, Shares surrendered in payment of any
exercise or purchase price or in payment of taxes relating to any such Award
shall be deemed to constitute Shares not delivered to the Participant and shall
be deemed to be available for new Awards under the Plan for purposes of Section
3.1 only.

 

Annex III-9

126790.5



 

 

3.5          Shares. BellSouth shall reserve from time to time Shares for use
under this Plan, and such Shares shall be reserved to the extent BellSouth deems
appropriate from authorized but unissued Shares and from Shares which have been
reacquired by BellSouth.

 

ARTICLE IV

 

EFFECTIVE DATE AND DURATION

 

4.1           Effective Date. The effective date of the amendment and
restatement of this Plan shall be December 5, 2000. This Plan, as amended and
restated, will become effective only if approved by the shareholders of
BellSouth; provided, however, that the provisions of this Plan, as amended and
restated, which relate to Latin America Stock will become effective only upon a
Tracking Stock Transaction.

 

4.2          Prior Plan. This Plan is a successor to each Prior Plan and the
Prior Stock Plan. No further grants of stock options, stock appreciation rights,
performance shares, dividend equivalent rights, shareholder return cash units or
other interests shall be made (i) under the Prior Plans on or after April 24,
1995 and (ii) under the Prior Stock Plan on or after December 5, 2000, if the
Plan is approved by the shareholders. Options and stock appreciation rights, or
performance shares, dividend equivalent rights, shareholder return cash units or
other outstanding interests under a Prior Plan or Prior Stock Plan shall
continue to be governed by the terms of the Prior Plan or Prior Stock Plan, as
the case may be; provided, that, effective on and after September 23, 1996,
terms of this Plan shall constitute an amendment to the terms of a Prior Plan or
Prior Stock Plan, and to the terms of outstanding grants under a Prior Plan or
Prior Stock Plan where applicable, when expressly so provided in this Plan.

 

4.3          Duration. This Plan shall terminate on December 31, 2004, unless
earlier terminated by the Board pursuant to Article XI. No Award shall be
granted after the date this Plan terminates. The applicable terms of this Plan,
and any terms and conditions applicable to Awards granted prior to such date,
shall survive the termination of the Plan and continue to apply to such Awards.

 

ARTICLE V

 

ADMINISTRATION

 

5.1          Administrator. The Plan shall be administered by the Compensation
Committee with respect to Covered Employees, the Director Committee with respect
to Non-Employee Directors and, subject to regulations and guidelines that may be
established by the Compensation Committee, by the Company Administrator with
respect to all other Eligible Employees. The Compensation Committee or the
Director Committee may adopt such regulations and guidelines as it deems are
necessary or appropriate for the administration of the Plan. Subject to such
rules, regulations or guidelines, the Company Administrator shall have the power
to adopt rules, regulations and guidelines to permit it to administer the Plan
with respect to Eligible Employees other than Covered Employees.

 

Annex III-10

126790.3



 

 

5.2          Compensation Committee and Director Committee Responsibilities. The
Compensation Committee shall consist solely of at least two individuals who are
intended to qualify as “non-employee directors” within the meaning of Rule 16b-3
under the Exchange Act (or any successor rule thereto) and “outside directors”
within the meaning of Section 162(m) of the Code (or any successor section
thereto). No member of the Compensation Committee or the Director Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or Awards. All members of the
Compensation Committee and the Director Committee shall be fully protected by
BellSouth, to the fullest extent permitted by applicable law, in respect of any
such action, determination or interpretation.

 

5.3          Administrator Responsibilities. The Administrator shall (a)
determine the amount of all grants of Awards under this Plan, (b) determine the
terms and conditions of grant Agreements and all election and other forms, which
terms and conditions shall not be inconsistent with this Plan, (c) interpret the
Plan and (d) make all other decisions relating to the operation of the Plan. The
Administrator may adopt, amend or rescind rules or guidelines as it deems are
appropriate to implement the Plan and correct any defect or supply any omission
or reconcile any inconsistency in the Plan in the manner and to the extent the
Administrator deems necessary or desirable.

 

5.4          Determinations. All actions taken and all interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon Participants, BellSouth and all other interested persons.

 

ARTICLE VI

 

OPTIONS

 

6.1          Grant. Subject to the terms and conditions of this Plan, the
Administrator from time to time may grant such Options to such Eligible
Employees and such Non-Employee Directors to purchase Shares as the
Administrator acting in its sole discretion deems are appropriate under the
circumstances. Each grant of an Option shall be evidenced by an Agreement, and
each Agreement shall incorporate such terms and conditions as the Administrator
in its sole discretion deems are consistent with the terms of this Plan,
including conditions on the exercise of such Option which relate to the
employment or service of the Participant or the requirement that the Participant
exchange a prior outstanding Option and/or SAR; provided that, if the
Administrator grants an ISO and NQSO to an Eligible Employee, the right of the
Eligible Employee to exercise one such Option shall not be conditioned on his
failure to exercise the other such Option. The Administrator may issue new
Options equal to the number of Shares surrendered by a Participant upon exercise
of a previously granted stock option.

 

6.2          Special Rules for Incentive Stock Options. The grant of ISOs shall
be subject to the following additional restrictions:

 

Annex III-11

126790.5



 

 

(a)         Eligible Individuals. Incentive Stock Options shall only be granted
to an Eligible Employee who at the time of grant is a common law employee of
BellSouth or a Subsidiary.

 

(b)          Time of Grant. No Incentive Stock Option shall be granted pursuant
to this Plan more than 10 years after April 24, 1995.

 

(c)          Annual Limit. The aggregate Fair Market Value (determined at the
time the ISO is granted) of the Shares with respect to which one or more ISOs
are exercisable for the first time by a Participant during any calendar year
under the Plan or with respect to which any incentive stock options described in
Section 422 of the Code are so first exercisable under any other stock plan of
BellSouth or a Parent Corporation or any Subsidiary shall not exceed $100,000 or
such other maximum amount permitted under Section 422 of the Code.

 

(d)          Option Term. The term of an ISO shall not exceed 10 years from the
date of grant.

 

(e)          Ten Percent Shareholder. If any Participant to whom an ISO is to be
granted pursuant to the provisions of the Plan is, on the date of grant, a Ten
Percent Shareholder, then the following special provisions shall be applicable
to the ISO granted to such individual:

 

(i)           the Option Price of shares subject to such ISO shall not be less
than 110% of Fair Market Value on the date of grant; and

 

(ii)          the Option shall not have a term in excess of 5 years from the
date of grant.

 

Any Option purporting to constitute an ISO in violation of the restrictions in
this Section 6.2 shall constitute a NQSO.

 

6.3          Non-Employee Director Basic Options. Unless otherwise determined by
the Director Committee, on the date of each BellSouth annual shareholders’
meeting, each individual who is at that time serving as a Non-Employee Director,
whether or not such individual is first elected as a Board member at that
meeting or whether or not such individual is standing for reelection as a Board
member at that meeting, shall be granted an Option to purchase BLS Shares and/or
an Option to purchase Latin America Shares as determined by the Director
Committee.

 

 

6.4

Non-Employee Director Additional Options.

 

(a)         Unless otherwise determined by the Director Committee, each
Non-Employee Director who receives a grant of a Basic Option under Section 6.3
on the date of an annual shareholders’ meeting shall be granted Additional
Options to purchase BLS Shares and/or Latin America Shares on such date if:

 

Annex III-12

126790.3



 

 

 

(i)         the number of BLS Shares and Latin America Shares owned by such
Non-Employee Director (as determined under paragraph (b) below) as of the
immediately preceding December 31 (adjusted to appropriately reflect the
Tracking Stock Transactions) exceeds

 

(ii)        the sum of (A) the number of BLS Shares and Latin America Shares
determined by: (I) dividing a portion of the product of (a) five multiplied by
(b) the amount of the annual retainer for Board members in effect on such
December 31 (the “Retainer Multiple”) by the representative BLS Share price on
such December 31, and (II) dividing a portion of the Retainer Multiple by the
representative Latin America Share price on such December 31 (as determined
under paragraph (c) below) and (B) the number of BLS Shares and Latin America
Shares subject to Additional Options previously granted to such Non-Employee
Director under this Section 6.4 (whether or not any such previously granted
Additional Option has been exercised or has expired). The portion of the
Retainer Multiple to be applied to BLS Shares and Latin America Shares shall be
in proportion to the number of BLS Shares and Latin America Shares granted as
Basic Options for such year.

 

Such Additional Option shall be for the number of BLS Shares and/or Latin
America Shares equal to the excess of (A) one half of the number by which
Section 6.4(a)(i) exceeds Section 6.4(a)(ii)(A) (rounded to the next highest
whole number) over (B) Section 6.4(a)(ii)(B), limited to a maximum annual grant
of BLS Shares and Latin America Shares as determined by the Director Committee.

 

(b)         For purposes of this Section 6.4 only, a Non-Employee Director shall
be deemed to “own” the number of Shares equal to the sum of:

 

(i)         those BLS Shares and Latin America Shares, whether registered in the
owner’s name or in nominee name, which (1) are owned by the Non-Employee
Director or his spouse (or jointly) or (2) are owned by a trust with respect to
which the Non-Employee Director or his spouse (or both) contributed the BLS
Shares or Latin America Shares (or the money or other property used by the
trustee to purchase the BLS Shares and/or Latin America Shares) and also holds
the power to vote and dispose of such Shares; and

 

(ii)        the number of stock units (i.e., bookkeeping units which reflect the
price changes and dividends on a Share) credited to the Non-Employee Director
pursuant to any deferred compensation plan maintained by BellSouth.

 

(c)         For purposes of this Section 6.4 only, the representative price of a
BLS Share or Latin America Share on any December 31 will equal the average of
the Fair Market Value of such Share for the last five trading days on the New
York Stock Exchange for the year ending that December 31 and the first five such
trading days in the next succeeding year.

 

Annex III-13

126790.5



 

 

 

6.5        Other Options. The Administrator may establish rules with respect to,
and may grant to Eligible Employees or Non-Employee Directors, Options which
comply with any amendment to the Code providing for special tax benefits for
stock options made after the effective date of this Plan, provided such rules
otherwise are consistent with the terms of this Plan.

 

6.6        Option Price. The Option Price for each Share subject to an Option
shall not be less than the greater of (i) the par value of a Share or (ii) the
Fair Market Value of a Share on the date the Option is granted.

 

 

6.7

Option Period and Exercisability.

 

(a)         Eligible Employees. Each Option granted to an Eligible Employee
under this Plan shall be exercisable at such time or times as set forth in the
related Agreement over the period which begins on the date such Option is
granted, and each Option shall expire automatically on the earliest of (i) the
date such Option is exercised in full, (ii) the date such Option expires in
accordance with the terms of the related Agreement or (iii) the date such Option
is forfeited or deemed to expire upon the exercise of any tandem SAR. An
Agreement may provide for the exercise of an Option after the employment of an
Eligible Employee has terminated for any reason whatsoever, including
retirement, death or disability, but such provision shall have no force or
effect whatsoever and shall be inoperative if the Administrator determines that
such termination was for “cause” or was a result of misconduct in connection
with his employment. Upon such termination, the Option shall be forfeited.

 

 

(b)

Non-Employee Directors.

 

(i)         Unless otherwise provided in an Agreement, an Option granted to a
Non-Employee Director shall become exercisable on the first anniversary of the
Grant Date; provided, however, that in the event that, prior to such first
anniversary, (1) the Non-Employee Director terminates his service on the Board
by reason of (A) death, (B) disability, or (C) retirement (which shall mean
termination of service on the Board after the Non-Employee Director has attained
age 55 and completed at least five years of service as a director on the Board),
or (2) a Change in Control shall occur, then an Option shall become immediately
exercisable upon the occurrence of such event or, if later, the expiration of
the six-month period following the Grant Date. Subject to the foregoing, an
Option shall be exercisable at any time in whole or in part (but if in part, in
an amount equal to at least 100 Shares or, if less, the number of Shares
remaining to be exercised under the Option) on any business day of BellSouth
before the date such Option expires under this Section 6.7.

 

(ii)        Unless otherwise provided in an Agreement, an Option shall expire on
the earlier of:

 

Annex III-14

126790.3



 

 

(1)      the first date on or after the Grant Date and prior to a Change in
Control on which the Non-Employee Director (A) resigns from or is not re-elected
to the Board prior to being eligible for retirement under clause (b)(i)(1)(c) of
this Section 6.7; (B) resigns for the purpose of accepting, or retires and
subsequently accepts, a directorship or employment, or becomes associated with,
employed by or renders service to, or owns an interest in (other than as a
shareholder with a less than 5% interest in a publicly traded company) any
business that is competitive with any BellSouth company or with any other
business in which any of the BellSouth companies have a substantial direct or
indirect interest; or (C) resigns as a result of an interest or affiliation
which would prohibit continued service as a director;

 

(2)      the date the Option (or a tandem SAR) has been exercised in full; or

 

(3)      one day after the expiration of the ten-year period which begins on the
Option Grant Date or, in the case of a Non-Employee Director who dies within six
months prior to such day, the last day of the six month period which begins on
the date of the Non-Employee Director’s death.

 

 

6.8

Method of Exercise.

 

(a)         Exercise of Option. An Option may be exercised by properly
completing and actually delivering to BellSouth an exercise form prescribed by
the Administrator for this purpose, together with payment in full of the Option
Price for the Shares the Participant desires to purchase through such exercise
in the manner specified in the exercise form. Payment may be made:

 

(i)        in cash or its equivalent (e.g., by check);

 

(ii)        in BLS Shares or Latin America Shares, as the case may be, having a
Fair Market Value equal to the aggregate Option Price for the Shares being
purchased and satisfying such other requirements as may be imposed by the
Administrator, provided, that such Shares have been held by the Participant for
no less than six months (or such other period as established from time to time
by the Administrator or generally accepted accounting principles);

 

(iii)        partly in cash and partly in such Shares;

 

(iv)       through the delivery of irrevocable instructions to a broker to
deliver promptly to BellSouth an amount equal to the aggregate Option Price for
the Shares being purchased; or

 

(v)        in the form of other property as determined by the Administrator.

 

 

Annex III-15

126790.5



 

 

Any Shares which are tendered in payment shall be valued at their Fair Market
Value on the Settlement Date.

 

(b)         Attestation. Wherever in this Plan or any Agreement a Participant is
permitted to pay the Option Price of an Option or taxes relating to the exercise
of an Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Administrator, satisfy such delivery requirement by
presenting proof of beneficial ownership of such Shares, in which case BellSouth
shall treat the Option as exercised without further payment and shall withhold
such number of Shares from the Shares acquired by the exercise of the Option.

 

ARTICLE VII

 

STOCK APPRECIATION RIGHTS

 

7.1        Grant. Subject to the terms and conditions of this Plan, the
Administrator may grant a SAR to any Eligible Employee or Non-Employee Directors
either (i) in tandem with the grant of an ISO in the case of an Eligible
Employee, (ii) in tandem with the grant of an NQSO or (iii) independent of the
grant of an ISO or NQSO. The Administrator may grant a SAR to each Non-Employee
Director in tandem with each grant of a Basic Option and an Additional Option.
Each grant of a SAR which is in tandem with the grant of an ISO or an NQSO shall
be evidenced by the same Agreement as the ISO or NQSO which is granted in tandem
with such SAR and such SAR shall relate to the same number of Shares as such
Option. Each SAR which is granted independent of an ISO or NQSO shall be
evidenced by a separate Agreement which shall state the number of Shares to
which such SAR shall relate and such other terms and conditions as the
Administrator in its sole discretion deems are consistent with the terms of this
Plan, including conditions on the exercise of such SAR which relate to the
employment or service of the Participant or the requirement that the Participant
exchange a prior outstanding Option and/or SAR.

 

7.2        Payment at Exercise. Upon the settlement of a SAR in accordance with
the terms of the related Agreement, the Participant shall (subject to the terms
and conditions of this Plan and such Agreement) receive a payment equal to the
excess, if any, of the SAR Exercise Price for the number of Shares of the SAR
being exercised at that time over the SAR Grant Price for such Shares. Such
payment may be made in whole Shares or in cash, or partially in Shares and
partially in cash, as determined under the SAR Agreement. If payment is made in
whole or in part in Shares, such Shares shall be valued for this purpose at the
SAR Exercise Price on the date the SAR is exercised, and any payment in Shares
which calls for a payment in a fractional Share automatically shall be paid in
cash based on such valuation.

 

7.3        Special Terms and Conditions. Each Agreement which evidences the
grant of a SAR shall incorporate such terms and conditions as the Administrator
in its absolute discretion deems are consistent with the terms of this Plan and
the Agreement for the ISOs and NQSOs, if any, granted in tandem with such SAR
except that (i) if a SAR is granted in tandem with an ISO or a NQSO, the SAR
shall be exercisable only when the related ISO or NQSO is exercisable and (ii)
the Participant’s right to exercise a SAR granted in tandem with an ISO or NQSO
shall be

 

Annex III-16

126790.3



 

 

forfeited to the extent that he exercises the related ISO or NQSO and his right
to exercise the ISO or NQSO shall be forfeited to the extent he exercises the
related SAR, but any such forfeiture shall not count as a forfeiture for
purposes of making the Shares subject to such Option or SAR again available for
use under Article III.

 

ARTICLE VIII

 

RESTRICTED SHARES

 

8.1        Grant. Subject to the terms and conditions of this Plan, the
Administrator may grant Restricted Shares to any Eligible Employee or
Nonemployee Director as provided in this Article VIII. Each grant of Restricted
Shares shall be evidenced by an Agreement which shall state such terms and
conditions as the Administrator deems are consistent with the terms of this
Plan.

 

8.2        Restrictions. Restricted Shares shall be subject to such conditions
and restrictions as the Administrator shall determine and specify in the related
Agreement, which may include, but are not limited to, continued employment or
service with BellSouth or a Subsidiary and achievement of Performance
Objectives, which restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments, or otherwise, as the
Administrator may determine and so specify. Except to the extent restricted
under the terms of the Plan and the Agreement relating to the Restricted Shares,
a Participant granted Restricted Shares shall have all of the rights of a
shareholder including, without limitation, the right to vote Restricted Shares
and the right to receive dividends thereon.

 

8.3        Forfeiture. If a Participant fails to meet the terms and conditions
of the Agreement for such Restricted Shares during the Restricted Period,
Restricted Shares still subject to restrictions shall be forfeited, and all
rights of the Participant to such Shares shall terminate without further
obligation on the part of BellSouth. An Agreement may provide that the
Restricted Period will end upon the retirement, death or disability of a
Participant while an employee or director or upon such other event or events as
the Administrator shall determine or may otherwise provide that such an event
will not result in forfeiture of the Restricted Shares.

 

8.4        Certificates for Shares. Restricted Shares granted under the Plan may
be evidenced in such manner as the Administrator shall determine. The
Administrator may place a legend on the Share certificates referring to such
restrictions and may require the Participant, until the restrictions have
lapsed, to keep the Share certificates, together with duly endorsed stock
powers, in the custody of BellSouth or its transfer agent or to maintain
evidence of Share ownership, together with duly endorsed stock powers, in a
certificateless book-entry account with BellSouth’s transfer agent.

 

8.5        Adjustments. Shares distributed in connection with a stock split or
stock dividend, and other property distributed as a dividend or pursuant to an
adjustment under Section 10.6, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Shares with respect to which
such Shares or other property has been distributed.

 

Annex III-17

126790.5



 

 



ARTICLE IX

 

OTHER STOCK RIGHTS

 

9.1        Grant. Subject to the terms and conditions of this Plan, the
Administrator may grant Performance Shares, Stock Payments or Dividend
Equivalent Rights as provided in this Article IX. A grant of Performance Shares
and Dividend Equivalent Rights shall be evidenced by an Agreement, and a grant
of Stock Payments may be evidenced by an Agreement, which Agreement shall
contain such terms and conditions as the Administrator deems are consistent with
the terms of this Plan.

 

9.2        Performance Shares. Performance Shares shall become payable to a
Participant based upon the achievement of specified Performance Objectives and
upon such other terms and conditions as the Administrator may determine and
specify in the Agreement evidencing such Performance Shares. Each grant shall
satisfy the conditions for performance-based Awards under Section 10.2. A grant
may provide for the forfeiture of Performance Shares in the event of termination
of employment or other events, subject to exceptions for death, disability,
retirement or other events, all as the Administrator may determine and specify
in the Agreement for such grant, provided that no exception shall apply if the
Administrator determines that the termination was for “cause” or was a result of
misconduct in connection with his employment or service. Payment may be made at
such time and in such form, either in cash or Shares, or a combination thereof,
as the Administrator shall determine and specify in the Agreement.

 

 

9.3

Stock Payments.

 

(a)         Eligible Employees. The Administrator may grant Stock Payments to an
Eligible Employee as a bonus or additional compensation or in lieu of the
obligation of BellSouth or a Subsidiary to pay cash compensation under other
compensatory arrangements, with or without the election of the Eligible
Employee. A Participant shall have all voting, dividend, liquidation and other
rights with respect to Shares issued to the Participant as a Stock Payment upon
the Participant becoming holder of record of such Shares; provided, however, the
Plan Administrator may impose such restrictions on the assignment or transfer of
such Shares as it deems are appropriate and specifies in an Agreement for such
Stock Payment. A Stock Payment shall be subject to such other terms as the
Administrator deems are consistent with the terms of this Plan and specifies in
any Agreement for such Stock Payment.

 

(b)         Non-Employee Directors. The Director Committee may grant Stock
Payments to a Non-Employee Director as additional compensation or in lieu of the
obligation of BellSouth to pay cash compensation. In addition, unless otherwise
determined by the Director Committee, for each date that a retainer payment
otherwise is due to a Non-Employee Director, BellSouth shall pay such
Non-Employee Director a Stock Payment for the number of BLS Shares and/or Latin
America Shares, as determined by the Director Committee, equal to 50% of such
retainer payment based upon the average of the high and low daily sales prices
of a BLS Share and/or a Latin

 

Annex III-18

126790.3



 

 

America Share on the New York Stock Exchange (“NYSE”) for the period of five
trading days ending on such retainer payment date (or the period of five trading
days immediately preceding such date if the NYSE is closed on such date). Such
Stock Payment will be made in lieu of the cash payment of such 50% of the
retainer. Certificates or other evidence of all whole Shares will be delivered
promptly following each Stock Payment. Any payment for a fractional Share
automatically will be made in cash.

 

9.4        Dividend Equivalent Rights. The Plan Administrator may grant Dividend
Equivalent Rights in tandem with the grant of Options, SARs, or Performance
Shares that otherwise do not provide for the payment of dividends on the Shares
subject to such Awards for the period of time to which such Dividend Equivalent
Rights apply, or may grant Dividend Equivalent Rights that are independent of
any such Award. A Dividend Equivalent Right granted in tandem with another Award
may be evidenced by the Agreement for such other Award; otherwise, a Dividend
Equivalent Right shall be evidenced by a separate Agreement. Payment may be made
in cash or Shares, or a combination thereof, may be immediate or deferred, and
may be subject to such employment, Performance Objectives or other conditions as
the Administrator may determine and specify in the Agreement for such Dividend
Equivalent Rights. The total payment attributable to a Share subject to a
Dividend Equivalent Right shall not exceed 100% of the equivalent dividends
payable with respect to a Share during the term of such Dividend Equivalent
Right, taking into account any assumed reinvestment (including assumed
reinvestment in Shares) or interest earnings on such equivalent dividends as
determined under the Agreement in the case of deferred payment, provided that
such percentage may increase to a maximum of 200% if the Dividend Equivalent
Right is subject to a Performance Objective as described in Section 10.2.

 

ARTICLE X

 

SPECIAL PROVISIONS APPLICABLE TO AWARDS

 

 

10.1

Rule 16b-3 Compliance.

 

(a)         Six-Month Holding Period. Unless a Participant could otherwise
exercise a derivative security or dispose of Shares delivered upon exercise of a
derivative security granted under the Plan without incurring liability under
Section 16(b) of the Exchange Act, (i) Shares delivered under the Plan other
than upon exercise or conversion of a derivative security granted under the Plan
shall be held for at least six months from the date of acquisition, and (ii),
with respect to a derivative security granted under the Plan, at least six
months shall elapse from the date of acquisition of the derivative security to
the date of disposition of the derivative security (other than upon exercise or
conversion) or its underlying equity security.

 

(b)         Reformation to Comply with Exchange Act Rules. It is the intent of
BellSouth that this Plan comply in all respects with applicable provisions of
Rule 16b-3 or Rule 16a-l(c)(3) under the Exchange Act in connection with any
grant of Awards to, or other transaction by, a Participant who is subject to
Section 16 of the Exchange Act

 

Annex III-19

126790.5



 

 

(except for transactions exempted under alternative Exchange Act Rules).
Accordingly, if any provision of this Plan or any Agreement relating to an Award
does not comply with the requirements of Rule 16b-3 or Rule l6a-1(c)(3) as then
applicable to any such transaction, such provision will be construed or deemed
amended to the extent necessary to conform to the applicable requirements of
Rule 16b-3 or Rule l6a-1(c)(3) so that such Participant shall avoid liability
under Section 16(b).

 

(c)         Prior Plan Window Period SARs. Effective November 24, 1996, in light
of the elimination by the Securities and Exchange Commission of the condition
for exemption from Section 16(b) of the Exchange Act that stock appreciation
rights be exercised for cash only during a specified “window period”,
outstanding stock appreciation rights tandem to non-qualified options issued
under the BellSouth Corporation Stock Option Plan are amended to remove the
window period restriction for cash exercise such that such stock appreciation
rights granted in 1989 and 1990 are now exercisable for cash at any time and
that such stock appreciation rights granted in all other years are now
exercisable for either cash or Shares at any time, provided in all cases that
such a stock appreciation right can only be exercised if the optionee meets all
other applicable requirements for the exercise of such stock appreciation right
under the terms of the Prior Plan and the applicable grant agreement, including
any requirement relating to the optionee’s status under Section 16(a) of the
Exchange Act at the time of grant or exercise. This Section 10.1(c) shall
constitute an amendment to the BellSouth Corporation Stock Option Plan, and to
outstanding non-qualified stock option and tandem stock appreciation right
agreements thereunder, to the extent necessary to effect this change to such
outstanding stock appreciation rights under such plan. A Prior Plan
participant’s (or beneficiary’s) election to exercise such an outstanding stock
appreciation right during any expanded period provided by this Section 10.1(c)
shall constitute any required consent by the participant (or beneficiary) to
such amendment.

 

 

10.2

Performance-Based Awards.

 

(a)         General. Each Agreement for the grant of Performance Shares shall
specify the number of Performance Shares subject to such Agreement, the
Performance Period and the Performance Objective, and each Agreement for the
grant of any other Award that the Administrator determines to make subject to a
Performance Objective similarly shall specify the applicable number of Shares,
the period for measuring performance and the Performance Objective. Each
Agreement for a performance-based grant shall specify in respect of a
Performance Objective the minimum level of performance below which no payment
will be made, shall describe the method for determining the amount of any
payment to be made if performance is at or above the minimum acceptable level
but falls short of full achievement of the Performance Objective, and shall
specify the maximum percentage payout under the Agreement. Such maximum
percentage in no event shall exceed 100% in the case of performance-based
Restricted Shares and 200% in the case of Performance Shares or
performance-based Dividend Equivalent Rights.

 

Annex III-20

126790.3



 

 

(b)         Performance Objective. The Administrator shall determine and specify
the Performance Objective in the Agreement for a Performance Share or for any
other performance-based Award, which Performance Objective shall consist of (i)
one or more business criteria, including (except as limited under Section
10.2(c) below for Awards to Covered Employees) financial, service level and
individual performance criteria, and (ii) a targeted level or levels of
performance with respect to such criteria. Performance Objectives may differ
between Participants and between types of Awards and from year to year.

 

(c)         Additional Rules Applicable to Covered Employees. The Performance
Objective for Performance Shares and any other performance-based Award granted
to a Covered Employee shall be objective and shall otherwise meet the
requirements of Section 162(m)(4)(C) of the Code and shall be based on one or
more of the following business criterion: (i) consolidated earnings before or
after taxes (including earnings before interest, taxes, depreciation and
amortization); (ii) net income; (iii) operating income; (iv) earnings per Share;
(v) book value per Share; (vi) return on shareholders’ equity; (vii) expense
management; (viii) return on investment; (ix) improvements in capital structure;
(x) profitability of an identifiable business unit or product; (xi) maintenance
or improvement of profit margins; (xii) stock price; (xiii) market share; (xiv)
revenues or sales; (xv) costs; (xvi) cash flow; (xvii) working capital; (xviii)
return on assets; and (xix) total shareholder return. The foregoing criterion
may relate to BellSouth, one or more of its Subsidiaries or one or more of its
divisions or units, or any combination of the foregoing, and may be applied on
an absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, all as the Compensation Committee shall
determine. In addition, to the degree consistent with Section 162(m) of the Code
(or any successor section thereto), the performance goals may be calculated
without regard to extraordinary items. Achievement of this Performance Objective
shall be measured over a period of years not to exceed ten as specified by the
Compensation Committee in the Agreement for the performance-based Award. No
business criterion other than that named above in this Section 10.2(c) may be
used in establishing the performance objective for an Award to a Covered
Employee under this Section 10.2. For each such Award relating to a Covered
Employee, the Compensation Committee shall establish the targeted level or
levels of performance for such business criterion (i) while the outcome for that
performance period is substantially uncertain and (ii) no more than 90 days
after the commencement of the performance period to which the performance goal
relates or, if less, the number of days which is equal to 25 percent of the
relevant performance period. The Compensation Committee may, in its discretion,
reduce the amount of a payout otherwise to be made in connection with an Award
under this Section 10.2(c), but may not exercise discretion to increase such
amount, and the Committee may consider other performance criteria in exercising
such discretion. All determinations by the Compensation Committee as to the
achievement of Performance Objectives under this Section 10.2(c) shall be made
in writing. The Compensation Committee may not delegate any responsibility under
this Section 10.2(c).

 

Annex III-21

126790.5



 

 

(d)        Intent with regard to Code Section 162(m). It is the intent of
BellSouth that, unless otherwise determined by the Compensation Committee,
Options, SARs, and Awards subject to Performance Objectives specified under this
Section 10.2, granted under the Plan to persons who are Covered Employees, shall
constitute “qualified performance-based compensation” within the meaning of Code
Section 162(m) and regulations thereunder. Accordingly, unless otherwise
determined by the Compensation Committee, if any provision of the Plan or any
Award agreement relating to such an Award granted to a Covered Employee does not
comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder (including Proposed Regulation 1.162-27 unless and to the
extent it is superseded by an interim or final regulation), such provision shall
be construed or deemed amended to the extent necessary to conform to such
requirements, and no provision shall be deemed to confer upon the Compensation
Committee or any other person discretion to increase the amount of compensation
otherwise payable to a Covered Employee in connection with any such Award upon
attainment of the Performance Objectives.

 

 

10.3

Change in Control.

 

(a)         General. The Compensation Committee shall have the right in its sole
discretion to include with respect to any Award granted to a Participant under
this Plan provisions accelerating the vesting or Settlement of such Award upon a
Change in Control, subject to the restrictions on dispositions of equity
securities set forth in Sections 10.1(a) and 12.1 and the restrictions in
Section 10.3(d) below. Such acceleration rights may be included as part of the
Agreement for such Award or may be included at any time after the Award has been
granted to the Participant. Such acceleration rights may include, or be made
subject to, such restrictions as the Compensation Committee may deem are
appropriate to avoid or ameliorate the federal income tax impact of excess
parachute payments as defined in Section 280G(b) of the Code.

 

(b)         Options and SAR Grants. Any Option or SAR granted under the Plan on
and after September 23, 1996 shall become fully vested and exercisable upon a
Change in Control. Such Option or SAR following a Change in Control accordingly
(i) shall be exercisable without regard to any dates specified in the applicable
grant Agreement and (ii) any conditions specified in the grant Agreement or
otherwise in the Plan for the forfeiture of the Option or SAR, including any
conditions related to termination of employment or noncompetition, shall not
apply, subject in both cases to the continued application of the expiration date
specified in the grant Agreement on which the Option or SAR will expire in all
events.

 

(c)         Outstanding Non-Qualified Stock Options and SARs. Effective
September 23, 1996, Section 10.3(b) also shall apply to all outstanding
non-qualified stock options and tandem SARs under this Plan and also those
issued under the BellSouth Corporation Stock Option Plan, subject in both cases
to the consent of the applicable participant in accordance with rules
established by BellSouth. This Section 10.3 (and related definitions) shall
constitute an amendment to the BellSouth Corporation Stock Option Plan, and to
all outstanding non-qualified stock options and tandem stock

 

Annex III-22

126790.3



 

 

appreciation rights under this Plan and under the Prior Plan, to the extent
necessary to effect this change to all such outstanding non-qualified stock
options and stock appreciation rights.

 

(d)         Pooling of Interests Accounting Treatment. Notwithstanding anything
to the contrary in this Plan, if the application of this Section 10.3 would
preclude the use of pooling of interests accounting treatment with respect to a
transaction for which such treatment otherwise is available and to be adopted by
BellSouth, the provisions of this Section 10.3 shall be modified as it applies
to such transaction, to the minimum extent necessary to prevent such impact,
including if necessary the invalidation of such provisions to the extent they
otherwise would have been triggered by such transaction. If the pooling of
interests accounting rules require modification or invalidation of one or more
provisions of this Section 10.3 as it applies to such transaction, the adverse
impact on the Participant (including for this purpose a Prior Plan participant)
shall, to the extent reasonably possible, be proportionate to the adverse impact
on other similarly situated Participants of BellSouth. The Board shall, in its
sole and absolute discretion, make all determinations necessary under this
subsection; provided, that determinations regarding the application of the
pooling of interests accounting rules for these purposes shall be made by
BellSouth with the concurrence of BellSouth’s independent auditors at the time
such determination is to be made.

 

 

10.4

Transferability During Lifetime.

 

(a)         General Rule. During the lifetime of a Participant to whom an Award
is granted, only the Participant (or such Participant’s legal representative)
may exercise or receive payment of an Award. No Award (other than unrestricted
Stock Payments upon receipt) may be sold, assigned, transferred (except as
provided in the sentence above), exchanged, or otherwise encumbered or made
subject to any creditor’s process, whether voluntary, involuntary or by
operation of law, and any attempt to do so shall be of no effect. This Section
10.4(a) shall apply to all Awards except as provided in Sections 10.4(b) and
10.4(c) below.

 

(b)         Limited Exception for Certain NQSOs and SARs. Unless the terms of
the applicable grant Agreement for an NQSO or SAR specifically provides that
this Section 10.4(b) shall not apply, a Participant who is an Officer or a
Non-Employee Director (or a retired Officer or Non-Employee Director) may
transfer such Participant’s rights under any NQSO or SAR Agreement (other than a
SAR tandem to an ISO) granted on or after November 24, 1996 by properly
completing and delivering to the executive compensation group at BellSouth
headquarters a Non-Qualified Stock Option Assignment Form and satisfying such
other conditions as BellSouth may impose, provided that such transfer is without
consideration and to (i) one or more of the Participant’s spouse, parents,
spouse’s parents, siblings, siblings’ lineal descendants, children, children’s
lineal descendants, children’s spouses and children’s spouses’ lineal
descendants, including in all cases legally adopted individuals, or (ii) a
trust, partnership or similar entity for the benefit solely of one or more of
the family members described above. The rights of any such transferee thereafter
shall be nontransferable except that

 

Annex III-23

126790.5



 

 

such transferee, where applicable under the terms of the transfer by the
Participant, shall have the right previously held by the Participant to
designate a Beneficiary. A Participant may make such a transfer of the
Participant’s rights with respect to less than all of the total number of Shares
subject to an Option or SAR Agreement provided that each such transfer shall
apply to at least 20% of the total number of Shares initially subject to such
Agreement. Upon the transfer by a Participant of any rights under an SAR
Agreement or under an NQSO Agreement which includes a tandem SAR, any right
under the SAR to exercise such SAR for cash automatically is eliminated with
respect to such transferred interest. Notwithstanding Section 12.5 or the terms
of any Agreement, BellSouth or any Subsidiary shall not withhold any amount
attributable to the Participant’s tax liability from any payment of cash or
Shares to a transferee or transferee’s Beneficiary under this Section 10.4(b)
upon exercise of a transferred NQSO or SAR by such person, but may require the
payment of an amount equal to BellSouth’s or any Subsidiary’s withholding tax
obligation as a condition to such exercise or as a condition to the release of
cash or Shares upon such exercise.

 

(c)         Outstanding Non-Qualified Stock Options and SARs. Effective November
24, 1996, Section 10.4(b) also shall apply to all non-qualified stock options
and SARs tandem to non-qualified stock options outstanding under the Plan and
also to all outstanding non-qualified stock options and tandem SARs issued under
the BellSouth Corporation Stock Option Plan. This Section 10.4 (and related Plan
provisions on transferability) shall constitute an amendment to the BellSouth
Corporation Stock Option Plan, and to all outstanding non-qualified stock option
and tandem stock appreciation right grant agreements under this Plan and the
Prior Plan, to the extent necessary to effect this change to such outstanding
non-qualified stock options and tandem stock appreciation rights. The election
by a Participant or Beneficiary (including for this purpose a participant or
beneficiary under the Prior Plan) to transfer any such non-qualified stock
option and tandem stock appreciation right pursuant to this Section 10.4(c)
shall constitute any required consent by the Participant (or Beneficiary) to
such amendment.

 

10.5      Transfers to Death Beneficiary. In the event of a Participant’s death,
all of such person’s outstanding Awards, including his or her rights to receive
any accrued but unpaid Stock Payments, will transfer to the maximum extent
permitted by law to such person’s Beneficiary (except to the extent a permitted
transfer of a NQSO or SAR previously was made pursuant to Section 10.4). Each
Participant may name, from time to time, any beneficiary or beneficiaries (which
may be named contingently or successively) as his or her Beneficiary for
purposes of this Plan. Each designation shall be on a form prescribed by the
Administrator, will be effective only when delivered to BellSouth, and when
effective will revoke all prior designations by the Participant. If a
Participant dies with no such beneficiary designation in effect, such person’s
Beneficiary shall be his or her estate and such person’s Awards will be
transferable by will or pursuant to laws of descent and distribution applicable
to such person.

 

10.6      Adjustments. In the event that the Administrator shall determine that
any dividend or other distribution (whether in the form of cash, Shares, or
other property), recapitalization, forward or reverse split, reorganization,
merger, consolidation, spin-off,

 

Annex III-24

126790.3



 

 

combination, repurchase, or share exchange, or other similar corporate
transaction or event, affects Shares such that an adjustment is appropriate in
order to prevent dilution or enlargement of the rights of Participants under
this Plan, then the Administrator, in such manner as it may deem equitable,
shall adjust any or all of (i) the number and kind of shares which may
thereafter be delivered in connection with Awards, (ii) the number and kind of
shares that may be delivered or deliverable in respect of outstanding Awards,
(iii) the number and kind of shares with respect to which Awards may be granted
as set forth in Article III, and (iv) the exercise price, grant price, or
purchase price relating to any Award, or, if deemed appropriate, make provision
for a cash payment with respect to any outstanding Award. Any such adjustment
made by the Administrator, including any cancellation of an outstanding Award
made as part of such adjustment, will be final and binding. The terms of this
Section 10.6 (and related definitions) shall apply to all outstanding grants and
awards under the Prior Plans, and this Section 10.6 shall constitute an
amendment to the terms of the Prior Plans and to the terms of all such
outstanding grants and awards.

 

ARTICLE XI

 

AMENDMENTS AND TERMINATION

 

The Board shall have the right to amend, modify, suspend or terminate the Plan
at any time; provided, that following the approval of the Plan by BellSouth
shareholders, this Plan may not be amended without further approval by
shareholders, to the extent such approval is required by the Code, the Exchange
Act or other applicable law. No enactment, modification, suspension or
termination of the Plan shall alter or impair any Awards previously granted
under this Plan without the consent of the holder thereof, unless otherwise
required by law. It is conclusively presumed for this purpose that any
adjustment for changes in capitalization pursuant to Section 10.6 of this Plan
does not affect any right of the holder of an Award. Notwithstanding the
foregoing, the Board may not amend the terms of any Option to reduce the Option
price. Nor may the Board, without approval by shareholders, cancel any Option
and grant a new Option with a lower Option price such that the effect would be
the same as reducing the Option price.

 

ARTICLE XII

 

GENERAL PROVISIONS

 

12.1      Stock Restrictions. BellSouth shall have the right under this Plan to
restrict or otherwise delay the issuance of any Shares purchased or paid under
this Plan until the requirements of any applicable laws or regulations and any
stock exchange requirements have been in BellSouth’s judgment satisfied in full.
Furthermore, any Shares which are issued as a result of purchases or payments
made under this Plan shall be issued subject to such restrictions and conditions
on any resale and any other disposition as BellSouth shall deem necessary or
desirable under any applicable laws or regulations or in light of any stock
exchange requirements.

 

12.2      Term of Service. The granting of an Award to a Participant under this
Plan shall not obligate BellSouth to provide that Participant upon the
termination of his or her employment

 

Annex III-25



 

 

126790.5

or service with any benefit whatsoever except as provided under the terms and
conditions of that Award or obligate the Participant to remain an employee or
director.

 

12.3      No Shareholder Rights. No Award shall confer on any Participant, or
anyone claiming on his behalf, any of the rights of a shareholder of BellSouth
unless and until Shares are duly issued or transferred on the books of BellSouth
in accordance with the terms and conditions of the Award.

 

12.4      No Right to Employment/Continued Service or Awards. The granting of an
Award under the Plan shall impose no obligation on BellSouth or any Subsidiary
to continue the employment or service of a Participant and shall not lessen or
affect BellSouth’s or Subsidiary’s right to terminate the employment or service
of such Participant. No Participant or other Person shall have any claim to be
granted any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Administrator’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

 

12.5      Unfunded Plan. This Plan shall be unfunded and BellSouth shall not be
required to segregate any assets that may at any time be represented by Awards
under this Plan. Neither BellSouth, its affiliates, the Administrator, nor the
Board shall be deemed to be a trustee of any amounts to be paid under this Plan
nor shall anything contained in this Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between any
such party and a Participant or anyone claiming on his or her behalf. To the
extent a Participant or any other person acquires a right to receive payment
pursuant to an Award under this Plan, such right shall be no greater than the
right of an unsecured general creditor of BellSouth.

 

12.6      Taxes. BellSouth or any Subsidiary shall withhold from any payment of
cash or Shares to a Participant or other person under this Plan an amount
sufficient to cover any withholding taxes which may become required with respect
to such payment or shall take any other action as it deems necessary to satisfy
any income or other tax withholding requirements as a result of the grant or
exercise of any Award under this Plan. BellSouth or any Subsidiary shall have
the right to require the payment of any such taxes and require that any person
furnish information deemed necessary by BellSouth or any Subsidiary to meet any
tax reporting obligation as a condition to exercise or before making any payment
pursuant to an Award.

 

12.7      Binding Effect. The provisions of this Plan, and any applicable
Agreement, election, Beneficiary designation or other related document, shall be
binding upon each Participant and any of his Beneficiaries, transferees, heirs,
assignees, distributees, executors, administrators, personal representatives or
any other person claiming any rights under this Plan. Any such person claiming
any rights under this Plan shall be subject to the terms and conditions of this
Plan and all such documents and such other terms and conditions, not
inconsistent with this Plan, as the Administrator may impose pursuant to Article
V.

 

 

12.8

Choice of Law and Venue. This Plan and all related documents shall be governed
by, and construed in accordance with, the laws of the State of Georgia,

 

Annex III-26

126790.3



 

 

without regard to the conflict of laws provisions thereof (except to the extent
provisions of federal law may be applicable). Acceptance of an Award shall be
deemed to constitute consent to the jurisdiction and venue of the Superior Court
of Fulton County, Georgia and the United States District Court for the Northern
District of Georgia for all purposes in connection with any suit, action, or
other proceeding relating to such Award, including the enforcement of any rights
under this Plan or any Agreement or other document, and shall be deemed to
constitute consent to any process or notice of motion in connection with such
proceeding being served by certified or registered mail or personal service
within or without the State of Georgia, provided a reasonable time for
appearance is allowed.

 

 

 

Annex III-27

126790.5

 

 